Judgment unanimously affirmed. Memorandum: Habeas corpus is not the proper procedural vehicle for prisoners who claim that the board has not complied with subdivision 6 of section 214 of the Correction Law, but we treat such petitions as article 78 proceedings. (Matter of Greene v Smith, 52 AD2d 292; People ex rel. Ganci v Henderson, 51 AD2d 888, mot for lv to app den 38 NY2d 711). Relator was denied parole in June, 1975 based upon the seriousness of the offense, the fact that it constituted a violation of a previous parole release and other information in his case history. The reasons advanced are sufficient to comply with the standards noted in Matter of Watkins v Caldwell (54 AD2d 42). (Appeal from judgment of Cayuga Supreme Court—habeas corpus.) Present—Marsh, P. J., Moule, Dillon, Goldman and Witmer, JJ.